COURT OF 
APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-333-CV
 
 
  
IN 
RE RAFAEL ALVARO PRIETO                                                  RELATOR
 
 
 
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM
OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and is of the 
opinion that relief should be denied.  Accordingly, relator's petition for 
writ of mandamus is denied.
 
   
                                                                  PER 
CURIAM
 
 
 
PANEL 
B: WALKER, HOLMAN, and MCCOY, JJ.
 
DELIVERED: 
November 10, 2004

NOTES
1.  
See Tex. R. App. P. 47.4.